ORR, District Judge.
This is a libel in personam for wages. The libelant, Harry Black, shipped as master of a steamboat belonging to the People’s Coal Company, on or about January 6, 1909, at the wages of $150 per month. There is some dispute as to whether the time of the employment was definite or indefinite. In our view of the case this is, immaterial. It may be assumed that the period of employment contemplated extended beyond the time of filing the libel, to wit, May 4, 1909. The libelant was paid his wages for January and February. On March 5th, at about 2 p. m., he left the boat and did not return until about 10 a. m. or 11 a. m. on the 8th of March fol*319lowing. His absence was without permission from, his presence was greatly desired and he was diligently sought by, and his whereabouts were unknown to, the owner. When he returned to the boat, he was discharged, and properly too. He did not then nor on the witness stand offer excuse for his conduct. He attempted to prove a custom on the rivers for masters'to leave their boats for two or three days at a time without the knowledge or permission of the owners. He failed completely. Had he succeeded with the proof, we would hold the custom to be bad. He seeks to recover his salary for March and April. This he cannot do. His faithful services was a condition precedent to his right to wages.
The libel must be dismissed, at the cost of libelant.